Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks pgs 3-8, filed 10/12/21, with respect to previously rejected claims have been fully considered and are persuasive.  The non-final rejection of 07/12/21 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed. 
Park et al. (US 2016/0320585, hereinafter Park) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Park fails to teach or suggest “… wherein the position sensor detects location of the bobbin based on a magnetic field generated by the coil, wherein the magnet includes a first magnet and a second magnet, wherein the position sensor is disposed adjacent to at least one of the first magnet and the second magnet, and wherein the position sensor does not overlap at least one of the first magnet and the second magnet in a direction toward an the optical axis from the position sensor.” in combination with all other limitations recited in claim 1.
Independent claim 19 recites similarly allowed limitations.
Dependent claims 2-18 and 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Park discloses, a lens moving apparatus comprising: a housing (140); a bobbin (110) disposed inside the housing; a coil (120) disposed at the bobbin (fig 2), a drive signal being provided to the coil (par [0100], current is equivalent to drive signal); a magnet (190 and/or 130) disposed at the housing; and a position sensor (170) disposed at the housing, wherein the position sensor detects location of the magnet based on a magnetic field generated by the coil (par [0105]), wherein the magnet includes a first magnet (190) and a second magnet (130), wherein the position sensor is disposed adjacent to at least one of the first magnet and the second magnet (figs 2 and 4), and wherein the position sensor does not overlap at least one of the first magnet and the second magnet in a direction toward an optical axis from the position sensor (fig , pars [0073], [0093], and [0107]-[0110]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696